DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amended claims 1, 7, 8, 15, 21, and 22, and canceled claim 6. Claims 1-3, 7-10, and 15-22 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Buan (US 2009/0299251 A1) in view of Pigg et al. (US 2015/0320605 A1), in further view of Simmons et al. (US 2012/0209226 A1), and in further view of Brown et al. (US 4,736,048 A).

    PNG
    media_image1.png
    187
    589
    media_image1.png
    Greyscale
[AltContent: textbox (Annotated figure 1: Adapted from figure 1 of Buan. M1 is the first margin, M2 is the second margin, A is the part of the release liner in contact with the adhesive-coated drape, and B is the part of the release liner in contact with the silicone gel.)]Regarding claim 1, Buan discloses a dressing (Fig. 1, feat. 10; ¶0025-0036) comprising: a drape (12) that is a thin film capable of maintaining a negative pressure underneath the drape upon application of a vacuum (¶0025); an adhesive on a skin-facing surface of the drape (16); an island of absorbent material (22) having a smaller area than the drape (Fig. 1 – island 22 is smaller than drape 12) and applied onto the skin-facing surface of the drape (¶0029) so as to leave a first margin of adhesive-coated drape around the island of absorbent material (See annotated fig. 1, feat. M1); a silicone gel having a frame shape surrounding the island of absorbent material (24; ¶0032-0036, especially ¶0034, lines 10-12), while leaving a second margin of adhesive coated drape around the silicone gel (See annotated fig. 1, feat. M2); and a release liner (34) having a larger area than the drape (Fig. 1 – release liner 34 is larger than drape 12), the release liner being in contact with the adhesive in the second margin of adhesive-coated drape (Annotated fig. 1, feat. A) and in contact with the silicone gel (Annotated fig. 1, feat. B).
Buan does not disclose that the adhesive on the skin-facing surface of the drape is a pressure-sensitive acrylic-based adhesive, a silicone gel backing film interposed between the silicone gel and the drape as claimed, or that the release liner is coated with a fluoropolymer release coating on at least one side of the release liner, the fluoropolymer release coating being in contact with the pressure-sensitive acrylic-based adhesive in the second margin of adhesive-coated drape and in contact with the silicone gel.
Pigg teaches a wound dressing comprising a backing sheet (2; ¶0059) coated with a pressure sensitive acrylic adhesive (4; ¶0012 and 0059) and an island of absorbent material (6, 8; ¶0059) that forms a pressure sensitive adhesive margin (12; ¶0017 and 0060). Pigg teaches that the acrylic based pressure sensitive adhesive margin provides a secure attachment and improved leak resistance for the dressing (¶0012 and 0017). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dressing disclosed by Buan so that the adhesive on the skin-facing surface of the drape is a pressure sensitive acrylic-based adhesive and so that the dressing has a first margin of adhesive-coated drape around the island of absorbent material and a second margin of adhesive-coated drape around the silicone gel so that the dressing is securely attached to the skin and provides improved leak resistance as taught by Pigg.
Simmons teaches reduced pressure dressings comprising sealing rings (Fig. 2, feat. 117; Fig. 9, feat. 514) for forming a seal against the patient’s skin (¶0039). Simmons teaches that the sealing rings may be a silicone gel (¶0039) and that the sealing ring may be laminated to a drape ring (510) which couples the sealing ring to the rest of the dressing and advantageously assists with positioning and manipulating the sealing ring during manufacture (¶0069). The drape ring and the sealing ring have the same shape (Fig. 9, feats. 510 and 514). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dressing disclosed by Buan in view of the Pigg so that it comprises a silicone gel backing film having a frame shape, the silicone gel backing film being affixed to the drape by being brought in contact with the pressure-sensitive acrylic-based adhesive on the skin-facing surface of the drape surrounding the island of absorbent material and so that the silicone gel is on the silicone gel backing film at least substantially matching the frame shape of the silicone gel backing film in order to assist with positioning and manipulating the silicone gel during manufacture as taught by Simmons.
Brown teaches release liners comprising fluorosilicone polymer coatings for protecting pressure sensitive adhesives (Abstract; Col. 3, lines 14-55). Brown teaches that fluorosilicone polymer coatings advantageously allow for a low release force from the release liner and a minimum of adhesion alteration (Col. 3, lines 34-55) and that such coatings are suitable for protecting both acrylic-based adhesives and silicone-based adhesives (Col. 10, lines 22-33). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dressing disclosed by Buan in view of Pigg and in further view of Simmons so that the release liner is coated with a fluoropolymer release coating on at least one side of the release liner, the fluoropolymer release coating being in contact with the pressure-sensitive acrylic-based adhesive in the second margin of adhesive coated drape and in contact with the silicone gel so that the release liner can be removed from the dressing with a low release force and without affecting the adhesive properties of the pressure sensitive acrylic based adhesive or silicone gel as taught by Brown.
Regarding claim 2, Buan in view of Pigg and in further view of Simmons discloses the dressing of claim 1. Simmons further teaches casting paper release members (Figs. 3 and 5, feat. 242; ¶0050) releasably coupled to the non-skin facing side of the dressing (236; ¶0048-0050). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dressing disclosed by Buan in view of Pigg and in further view of Simmons so that it further comprises a removable casting sheet, and the drape is cast onto the casting sheet with the skin-facing surface being on an opposite side as the casting sheet to provide additional stiffness to help during deployment of the dressing as taught by Simmons (¶0050, lines 4-6).
Regarding claim 7, Buan in view of Pigg, in further view of Simmons, and in further view of Brown discloses the dressing of claim 1. Brown further teaches that the release liner is a polyester film (Col. 9, line 57 – Col. 10, line 2). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Buan (US 2009/0299251 A1) in view of Pigg et al. (US 2015/0320605 A1), in further view of Simmons et al. (US 2012/0209226 A1), in further view of Brown et al. (US 4,736,048 A), and in further view of Hartwell (US 2011/0028918 A1).
Regarding claim 8, Buan in view of Pigg, in further view of Simmons, and in further view of Brown discloses the dressing of claim 1, but does not disclose that the fluoropolymer release coating is in contact with a polyurethane film layer on the skin-contacting side of the island of absorbent material.
Hartwell teaches a negative pressure wound therapy dressing (Fig. 1, feat. 100; ¶0035-0040) comprising an absorbent material (110) and a wound contact layer (102) below the absorbent material. The wound contact layer may be a perforated polyurethane film, which advantageously allows fluid to flow to the absorbent while preventing tissue ingrowth into the absorbent material on the other side of the wound contact layer (¶0038). Modifying the dressing disclosed by Buan in view of Pigg, in further view of Simmons, and in further view of Brown so that it comprises a polyurethane film wound contact layer on the island of absorbent material would interpose the polyurethane film between the fluorosilicone polymer coated release liner and the island of absorbent material. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dressing disclosed by Buan in view of Pigg, in further view of Simmons, and in further view of Brown so that the fluoropolymer release coating is in contact with a polyurethane film layer on the skin-contacting side of the island of absorbent material so that the dressing comprises a wound contact layer which allows fluid to flow to the island while preventing tissue ingrowth into the island as taught by Hartwell.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Buan (US 2009/0299251 A1) in view of Pigg et al. (US 2015/0320605 A1), in further view of Simmons et al. (US 2012/0209226 A1), in further view of Brown et al. (US 4,736,048 A), and in further view of Gundersen et al. (US 2010/0292626 A1).
Regarding claim 9, Buan in view of Pigg and in further view of Simmons discloses the dressing of claim 1, but is silent with respect to the material of the silicone gel backing film.
Gundersen teaches a wound dressing (Fig. 1, feat. 1; ¶0088) comprising a silicone adhesive skin contacting layer (5) and a polyurethane film support layer (6) overlying it. Gundersen teaches that a polyurethane film is sufficiently stiff to serve as a support layer for a silicone adhesive such that the ease of handling is improved (¶0055-0057 and 0069). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dressing disclosed by Buan in view of Pigg and in further view of Simmons so that the silicone gel backing film is a polyurethane film because polyurethane films are sufficiently stiff to improve the ease of handling as taught by Gundersen.
Allowable Subject Matter
Claims 15-22 are allowed.
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3 and 21-22, applicant’s argument, please see pages 9-13 of Applicant’s Remarks, filed 10/05/2022, that the combination of Buan and Baron (WO 2012/125530 A1) does not render it obvious to form the casting sheet window taught by Baron such that the gasket disclosed by Buan visible through the transparent polyurethane drape has been fully considered and is persuasive. Baron teaches a window for viewing the wound through the transparent drape in order to ensure appropriate positioning of the dressing, and even though Buan teaches that the silicone gel gasket should surround the wound, there are many possible constructions which would allow the wound to be visible through the transparent drape and the wound to be surrounded by the silicone gel gasket while the silicone gel gasket is hidden from view, for example, by the portion of the casting assembly comprising the border of the window. Therefore, the combination of Buan and Baron does not specifically motivate the silicone gel gasket being visible through the transparent drape. Additionally, applicant’s arguments regarding Simmons with respect to claims 3 and 21, please see pages 13-16, have been fully considered and are persuasive. Accordingly, claim 3, which is dependent on rejected claim 2, and claim 10, which is dependent on claim 1, are objected to as comprising allowable subject matter, but being dependent on a rejected base claim and independent claim 21 is allowed. Claim 22 is allowed by virtue of its dependence on claim 21.
Regarding claims 15-20, in the non-final rejection dated 07/06/2022, claims 16 and 19 were objected to as comprising allowable subject matter but being dependent upon independent claim 15, which was only rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,007,083. A Terminal Disclaimer has been filed, and therefore the rejection of independent claim 15, and its dependent claims, has been withdrawn. Accordingly, claims 15-20 are allowed.
Response to Arguments
This is in response to the arguments presented in Applicant’s Remarks, filed 10/05/2022.
Applicant’s arguments, please see page 7, with respect to the objections to claims 1, 15, and 21 have been fully considered and are persuasive in light of the amendments to the claims, and therefore the objections have been withdrawn.
Applicant’s arguments, please see page 7, with respect to the double patenting rejections of claims 15, 17, 18, and 20 have been fully considered and are persuasive in light of the Terminal Disclaimer filed 10/05/2022, and therefore the rejections have been withdrawn.
Applicant’s arguments, please see page 7, with respect to the rejection of claim 22 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendment to the claim, and therefore the rejection has been withdrawn.
Applicant’s arguments, please see pages 7-9, with respect to the rejection of amended claim 1, which now includes the subject matter of canceled claim 6, under 35 U.S.C. 103 as being unpatentable over Buan in view of Pigg, in further view of Simmons, and in further view of Brown have been fully considered and are not persuasive. 
With respect to amended claim 1, applicant only directs arguments against Brown. In response to applicant's arguments against Brown individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Applicant argues that “Brown does not teach a release liner being in contact with a pressure-sensitive acrylic-based adhesive and in contact with the silicone gel as required by claim 1” (emphasis added by Applicant, please see lines 4-12 on page 8). The examiner agrees that Brown does not teach this, but in the rejection of canceled claim 6 in the non-final rejection dated 07/06/2022 and in the rejection of amended claim 1 above, Buan discloses a release liner (Fig. 1, feat. 34) in contact with both the adhesive surface of the adhesive coated drape and the silicone gel. As identified above, Buan is silent with respect to the nature of the adhesive coating the drape, but the teachings of Pigg render it obvious to modify Buan so that the adhesive coating the drape is an acrylic based pressure sensitive adhesive. If the dressing disclosed by Buan is modified so that the adhesive coating the drape is an acrylic based pressure sensitive adhesive, then the release liner disclosed by Buan would be in contact with both the pressure-sensitive acrylic-based adhesive and the silicone gel. 
Applicant further argues that Brown teaches away from a release liner being in contact with both a pressure-sensitive adhesive and in contact with the silicone gel. To support this, applicant asserts that Brown discusses one formula for the fluorosilicone polymer composition for use with uncured, solvent-cast silicone pressure sensitive adhesive (SPSA), citing Brown at col. 10, lines 41-42, and another formula for use with a solvent-cast, heat-cured SPSA, citing Brown at col. 10, lines 59-60. However, Brown teaches a that the first formula applicant is referring to may be used with either an uncured, solvent-cast SPSA or a heat-cured, solvent-cast SPSA just with a higher required release force for the heat-cured, solvent-cast SPSA (Col. 10, lines 35-54). The second formula referred to by applicant may be used if a lower release force is desired for use with heat-cured, solvent-cast SPSAs (Col. 10, line 54 – Col. 11, line 3), but Brown still teaches that the first formula may be used with both uncured and heat-cured solvent cast SPSAs (Col. 10, lines 35-54).
Applicant further asserts that Brown states that it “the release of heat-cured, solvent cast SPSAs with the stated release forces is not guaranteed; it is merely made possible with the limited compositions of this invention” and “is necessary to apply the curable release coating of the substrate … in a sufficiently uniform manner to substantially coat the entire surface of the substrate that is to be contacted with the solvent-cast, heat-curable SPSA” (emphasis added by applicant), citing Brown at Col. 11, lines 4-11. However, Brown merely states that, in order to achieve the desired release forces previously stated, the release coating must be thick and uniform over the surface that is to contact the SPSA, and additionally that achieving an appropriate coating will have different levels of difficulty for different types of substrates (Col. 11, lines 4-16).
Applicant further asserts that Brown states that the “flexible release backing of this invention has been invented to be used to protect PSAs and, in particular, SPSAs,” (emphasis added by applicant) citing Brown at Col. 11, lines 26-28. However, as discussed above, Brown teaches that the fluorosilicone polymer release coating is useful for protecting both acrylic based adhesives and silicone pressure sensitive adhesives (Col. 10, lines 22-29), and even though Brown highlights its use with SPSAs in particular, Brown’s composition isn’t excluded from use with acrylic-based PSAs, especially since Brown states that it is for use with PSAs in general.
Applicant further asserts that Brown goes on to describe a laminated article where “the laminate typically further comprises a second release layer that is in contact with the PSA, such as … a separate release backing if the article has the form of a sheet” (emphasis added by applicant), citing Brown at Col. 11. lines 35-39. However, the laminated article described by Brown comprises a layer of PSA releasably adhered to a substrate coated with a fluorosilicone polymer release composition (Col. 11, lines 28-33), with the coated substrate being a first release layer. The second release layer identified by Applicant is the next turn of a roll if the article is in the form of a roll or a separate release backing if the article is in the form of a sheet (Col. 11, lines 34-39).
Applicant further asserts that the Brown’s rationale for two release layers is for achieving the property of differential release in which one of the release layers is more easily released from the PSA than the other release layer, and that “differing release forces are available through the use of coating compositions having different release forces” (emphasis added by applicant), citing Brown at Col. 11, lines 40-46. However, at Col. 11, lines 47-52, Brown also teaches that “differing release forces are inherently available with any one coating composition when the PSA is solvent cast onto one coated substrate and brought into adhesive contact with another substrate, identically coated, after [the PSA] has been freed of solvent and, optionally, cured” (emphasis added by examiner). Therefore, Brown teaches that differential release can be achieved by using two different fluorosilicone polymer compositions or a single fluorosilicone polymer composition.
Applicant argues that, in view of the foregoing assertions, even if Brown discloses using fluorosilicone polymer compositions with both silicone and acrylic based adhesives, after considering Brown as a whole, one of ordinary skill in the art would have been led to use on composition and one release layer with silicone-based adhesives and another composition and another release layer with acrylic-based adhesives. However, as discussed above, Brown teaches that one formula of fluorosilicone polymer composition may be used with different adhesives, just with different release forces (Col. 10, lines 35-54), and further teaches that the same coating composition may be used to achieve differing release forces (Col. 11, lines 47-52). Furthermore, Brown does not teach away from the use of a single release layer because Brown teaches that the same coating composition may be used to achieve differing release forces, which means that the same release layer with a single composition could achieve differing release forces depending on the adhesive it is in contact with (Col. 11, lines 47-52). Therefore, one of ordinary skill in the art would not have been led to use different compositions on different release layers with different adhesives as argued by applicant. 
As discussed above in the allowable subject matter, applicant’s arguments with respect to claims 3 and 21 have been fully considered and are persuasive. Please see the above section for a detailed discussion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                             
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781